Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-6, drawn to a method for digital identify verification, comprising: in an information processing apparatus comprising at least one computer processor: receiving, from a user electronic device or at a website, an image of an identity document for a user, the identity document comprising an image of the user; processing the identity document with at least one business-specific rule; extracting identity information from the identity document; determining a match rate of the image of the user on the identity document to a captured image; assigning a verification score to the user based on extracted identity information and the match rate; and publishing the verification score to at least one system., classified in G06Q/20, subclass 4014.  A utility of this invention is processing an image of an identity document of a user and comparing the image to a captured image of the user to verify they match.

II. Claims 7-9, drawn to a method for account opening via a third-party website, comprising: in a backend for a financial institution comprising at least one computer processor: receiving, from a third-party information processing apparatus, a request for a session with the third-party information processing apparatus; opening the session ., classified in G06Q/40, subclass 02.  A utility of this invention is use machine learning to identify data fields of an account opening form and then filling the user data fields with user information. 

III. Claims 10-14, drawn to a method for carrier verification of user identification, comprising: a computer program or browser executed by a mobile electronic device receiving a request to open an account with an entity; the computer program or browser receiving user information comprising a user name, a user address, and a user phone number; the computer program or browser requesting a unique URL and session identifier from a carrier server that provides data service for the mobile electronic device; the computer program or browser rendering a page comprising the session identifier and the URL; in response to the rendering, the computer program or browser contacting the carrier server using the URL and providing the session identifier, wherein the carrier server associates the electronic device with the session identifier; the computer program or browser invoking a match procedure with the carrier server and providing the user information received from the user, wherein the carrier generates a match score for the user information against registered user information registered to the mobile electronic device; and the computer program or browser receiving the match , classified in G06Q/20, subclass 3227.  A utility of this invention is confirming with a carrier of a user’s mobile device that the user information matches the registered user information for the mobile device. 

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  As is obvious from the steps and features of the three inventions and their separate utility, the inventions are distinct from each other.  See MPEP § 806.05(d).  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because the inventions required a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries) even though they may be classified in the same CPC Class/Subclass.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        8/31/2021